Citation Nr: 0946669	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-17 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to 
rheumatic fever valvular heart disease with mitral 
insufficiency.

2.  Entitlement to service connection for a disability 
identified as CDD, to include as secondary to rheumatic fever 
valvular heart disease with mitral insufficiency.

3.  Entitlement to service connection for onychomycosis, to 
include as secondary to rheumatic fever valvular heart 
disease with mitral insufficiency.

4.  Entitlement to service connection for osteoarthritis, to 
include as secondary to rheumatic fever valvular heart 
disease with mitral insufficiency.

5.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to rheumatic fever valvular heart 
disease with mitral insufficiency.

6.  Entitlement to service connection for depression, to 
include as secondary to rheumatic fever valvular heart 
disease with mitral insufficiency.

7.  Entitlement to special monthly compensation (SMC) based 
upon the need for aid and attendance and/or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to May 
1943.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in November 2006 
and February 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  The November 
2006 rating decision denied the Veteran's SMC claim, while 
the February 2008 rating decision denied the other appellate 
claims.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For the reasons addressed below, the Board finds that further 
development is required with respect to the Veteran's 
appellate claims.  Accordingly, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
Board finds that further development is required in order to 
comply with the duty to assist.  

The record reflects that a July 2006 VA aid and attendance 
examination essentially found that the Veteran required daily 
personal health care services of a skilled provider without 
which the Veteran would require hospital, nursing home or 
other institutional care.  However, the examination indicated 
that this was due to multiple medical disabilities.  
Therefore, his SMC claim was denied on the basis that it was 
not shown his need for aid and attendance was due only 
because of his service-connected rheumatic fever with mitral 
insufficiency (service connection was subsequently 
established for hypertension).  The Veteran then claimed 
service connection for the disabilities identified on the 
July 2006 VA examination as secondary to the service-
connected rheumatic fever with mitral insufficiency.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the 
effect that the claim is plausible.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In this case, the Board observes that the competent medical 
evidence confirms the Veteran has been diagnosed with all of 
the disabilities for which he is currently seeking service 
connection.  The Board acknowledges that the RO, including in 
the September 2008 Statement of the Case (SOC) stated there 
was no evidence that that COPD or CDD existed.  In support of 
this conclusion, the RO noted that records in 1998 showed a 
mass in the right lung, but that current treatment records 
did not show any diagnosis of COPD.  Regarding the CDD, the 
RO noted, as documented in a December 2007 Report of Contact, 
that when asked to clarify what he was claiming as CDD the 
Veteran did not know, but did not wish to withdraw the claim.  
The RO noted that the other claimed disabilities were 
documented in various medical treatment records.

Despite the foregoing, the Board observes that a July 2004 CT 
scan of the chest, as well as August 2005 chest X-rays, do 
contain findings of COPD.  Moreover, the July 2006 VA aid and 
attendance examination included COPD and "CDD" among the 
diagnosed medical disabilities.  Although the Veteran did not 
know what the abbreviation was in reference to, nor is it 
clear from the examination report itself, this does not 
change the fact he was diagnosed with such a disability by a 
competent medical professional.  The Board acknowledges that 
the abbreviation "CDD" is often used in reference to the 
Certificate of Disability for Discharge, but it is also used 
in reference to the disabilities clostridium difficile 
disease and cytidine deaminase.  Nevertheless, given the 
ambiguity of the VA examination as to this diagnosis, 
clarification is required.

The Veteran also submitted competent medical evidence in 
support of his claim.  Specifically a December 2006 statement 
from R. J. C., a family nurse practitioner (FNP) who stated 
the Veteran had several chronic illnesses that were 
conceivably secondary to his history of rheumatic fever.  
Although R. J. C. then diagnosed coronary artery disease 
associated with fatigue and weakness along with hypertension 
and diabetes mellitus, it is not clear whether these are the 
conditions that were purportedly secondary to the service-
connected rheumatic fever, or whether other disabilities were 
associated with the service-connected disability.

The Board further notes that, as asserted by the Veteran in 
both his April 2008 Notice of Disagreement and September 2008 
Substantive Appeal, he has not been accorded a VA medical 
examination(s) regarding his service connection claims.  

In view of the foregoing, the Board finds that medical 
examination and opinion is required in order to address the 
Veteran's claims of secondary service connection, as well as 
to clarify the diagnosis of "CDD."  Therefore, a remand is 
required in the instant case.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (When the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a Veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

With respect to the SMC claim, the Board notes that 
resolution of the service connection claims will effect 
whether the Veteran is entitled to this benefit.  As such, 
this issue is inextricably intertwined with the other 
appellate issues.  Therefore, the Board will defer 
adjudication of this claim pending resolution of the 
development directed on the service connection claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for COPD, CDD, onychomycosis, 
osteoarthritis, diabetes mellitus, and 
depression since May 2007.  After 
securing any necessary release, the 
AMC/RO should obtain those records not on 
file.

2.  The AMC/RO should contact the 
examiner who conducted the July 2006 VA 
aid and attendance examination for 
clarification as to the specific 
disability represented by the 
abbreviation "CDD."  If the examiner 
who conducted this examination is 
unavailable, it should be so noted in the 
record.

3.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an 
examination(s) to address his claims of 
secondary service connection.  The claims 
folder should be made available to the 
examiner for review before the 
examination; the examiner must state that 
the claims folder was reviewed.

Following evaluation of the Veteran, the 
examiner(s) must specify whether the 
Veteran has any chronic disability that 
can be represented by the abbreviation 
"CDD."  

The examiner(s) must also express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the claimed COPD, CDD, 
onychomycosis, osteoarthritis, diabetes 
mellitus, and depression were caused by 
or aggravated by the service-connected 
rheumatic fever with mitral 
insufficiency.  By aggravation the Board 
means a permanent increase in the 
severity of the underlying disability 
beyond its natural progression.  If the 
examiner determines that any of the 
claimed disabilities were aggravated by 
the service-connected rheumatic fever 
with mitral insufficiency, the examiner 
should identify the level of disability 
caused by the rheumatic fever with mitral 
insufficiency, to the extent possible.

A complete rationale for any opinion 
expressed should be provided.

4.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report(s) 
to ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal, 
including the SMC claim, in light of any 
additional evidence added to the records 
assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental SOC, which addresses all 
of the evidence obtained after the RO last adjudicated the 
appellate claims in September 2008, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



